Title: James Madison to Henry A. S. Dearborn, 28 August 1829
From: Madison, James
To: Dearborn, Henry A. S.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Aug. 28. 1829
                            
                        
                         
                        I have duly received your communication notifying the honorary membership conferred on me by the
                            "Massachussetts Horticultural Society"; for which I beg that my sincere acknowledgements may be accepted. I should find
                            much pleasure in giving better testimonies of the value I ascribe to such Institutions, and of the particular respect I
                            entertain for one distinguished by such Patrons: but it is a pleasure of which my age, & the infirmities it
                            threatens allow me but little prospect. My best wishes will not be the less felt, that the efforts of the society may be
                            as successful, as its views are praiseworthy. With my great esteem I tender you Sir my cordial Salutations.
                        
                        
                            
                                James Madison
                            
                        
                    